Case 2:20-cv-10949-LVP-MJH ECF No. 1-3 filed 04/17/20   PageID.93   Page 1 of 24




                       Exhibit 2
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                         42 Filed
                                               04/17/20
                                                    03/16/20
                                                          PageID.94
                                                             Page 1 ofPage
                                                                       23 2 of 24



                                   Declaration of Dr. Jaimie Meyer

Pursuant to 28 U.S.C.§ 1746, I hereby declare as follows:


I.       Background and Qualifications

      1. I am Dr. Jaimie Meyer, an Assistant Professor of Medicine at Yale School of Medicine
         and Assistant Clinical Professor of Nursing at Yale School of Nursing in New Haven,
         Connecticut. I am board certified in Internal Medicine, Infectious Diseases and Addiction
         Medicine. I completed my residency in Internal Medicine at NY Presbyterian Hospital at
         Columbia, New York, in 2008. I completed a fellowship in clinical Infectious Diseases at
         Yale School of Medicine in 2011 and a fellowship in Interdisciplinary HIV Prevention at
         the Center for Interdisciplinary Research on AIDS in 2012. I hold a Master of Science in
         Biostatistics and Epidemiology from Yale School of Public Health.

      2. I have worked for over a decade on infectious diseases in the context of jails and prisons.
         From 2008-2016, I served as the Infectious Disease physician for York Correctional
         Institution in Niantic, Connecticut, which is the only state jail and prison for women in
         Connecticut. In that capacity, I was responsible for the management of HIV, Hepatitis C,
         tuberculosis, and other infectious diseases in the facility. Since then, I have maintained a
         dedicated HIV clinic in the community for patients returning home from prison and jail.
         For over a decade, I have been continuously funded by the NIH, industry, and
         foundations for clinical research on HIV prevention and treatment for people involved in
         the criminal justice system, including those incarcerated in closed settings (jails and
         prisons) and in the community under supervision (probation and parole). I have served as
         an expert consultant on infectious diseases and women’s health in jails and prisons for the
         UN Office on Drugs and Crimes, the Federal Bureau of Prisons, and others. I also served
         as an expert health witness for the US Commission on Civil Rights Special Briefing on
         Women in Prison.

      3. I have written and published extensively on the topics of infectious diseases among
         people involved in the criminal justice system including book chapters and articles in
         leading peer-reviewed journals (including Lancet HIV, JAMA Internal Medicine,
         American Journal of Public Health, International Journal of Drug Policy) on issues of
         prevention, diagnosis, and management of HIV, Hepatitis C, and other infectious diseases
         among people involved in the criminal justice system.

      4. My C.V. includes a full list of my honors, experience, and publications, and it is attached
         as Exhibit A.

      5. I am being paid $1,000 for my time reviewing materials and preparing this report.

      6. I have not testified as an expert at trial or by deposition in the past four years.

II.      Heightened Risk of Epidemics in Jails and Prisons



                                                     1
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                         42 Filed
                                               04/17/20
                                                    03/16/20
                                                          PageID.95
                                                             Page 2 ofPage
                                                                       23 3 of 24



   7. The risk posed by infectious diseases in jails and prisons is significantly higher than in
      the community, both in terms of risk of transmission, exposure, and harm to individuals
      who become infected. There are several reasons this is the case, as delineated further
      below.

   8. Globally, outbreaks of contagious diseases are all too common in closed detention
      settings and are more common than in the community at large. Prisons and jails are not
      isolated from communities. Staff, visitors, contractors, and vendors pass between
      communities and facilities and can bring infectious diseases into facilities. Moreover,
      rapid turnover of jail and prison populations means that people often cycle between
      facilities and communities. People often need to be transported to and from facilities to
      attend court and move between facilities. Prison health is public health.

   9. Reduced prevention opportunities: Congregate settings such as jails and prisons allow for
      rapid spread of infectious diseases that are transmitted person to person, especially those
      passed by droplets through coughing and sneezing. When people must share dining halls,
      bathrooms, showers, and other common areas, the opportunities for transmission are
      greater. When infectious diseases are transmitted from person to person by droplets, the
      best initial strategy is to practice social distancing. When jailed or imprisoned, people
      have much less of an opportunity to protect themselves by social distancing than they
      would in the community. Spaces within jails and prisons are often also poorly ventilated,
      which promotes highly efficient spread of diseases through droplets. Placing someone in
      such a setting therefore dramatically reduces their ability to protect themselves from
      being exposed to and acquiring infectious diseases.

   10. Disciplinary segregation or solitary confinement is not an effective disease containment
       strategy. Beyond the known detrimental mental health effects of solitary confinement,
       isolation of people who are ill in solitary confinement results in decreased medical
       attention and increased risk of death. Isolation of people who are ill using solitary
       confinement also is an ineffective way to prevent transmission of the virus through
       droplets to others because, except in specialized negative pressure rooms (rarely in
       medical units if available at all), air continues to flow outward from rooms to the rest of
       the facility. Risk of exposure is thus increased to other people in prison and staff.

   11. Reduced prevention opportunities: During an infectious disease outbreak, people can
       protect themselves by washing hands. Jails and prisons do not provide adequate
       opportunities to exercise necessary hygiene measures, such as frequent handwashing or
       use of alcohol-based sanitizers when handwashing is unavailable. Jails and prisons are
       often under-resourced and ill-equipped with sufficient hand soap and alcohol-based
       sanitizers for people detained in and working in these settings. High-touch surfaces
       (doorknobs, light switches, etc.) should also be cleaned and disinfected regularly with
       bleach to prevent virus spread, but this is often not done in jails and prisons because of a
       lack of cleaning supplies and lack of people available to perform necessary cleaning
       procedures.

   12. Reduced prevention opportunities: During an infectious disease outbreak, a containment
       strategy requires people who are ill with symptoms to be isolated and that caregivers have

                                                 2
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                         42 Filed
                                               04/17/20
                                                    03/16/20
                                                          PageID.96
                                                             Page 3 ofPage
                                                                       23 4 of 24



        access to personal protective equipment, including gloves, masks, gowns, and eye
        shields. Jails and prisons are often under-resourced and ill-equipped to provide sufficient
        personal protective equipment for people who are incarcerated and caregiving staff,
        increasing the risk for everyone in the facility of a widespread outbreak.

    13. Increased susceptibility: People incarcerated in jails and prisons are more susceptible to
        acquiring and experiencing complications from infectious diseases than the population in
        the community. 1 This is because people in jails and prisons are more likely than people in
        the community to have chronic underlying health conditions, including diabetes, heart
        disease, chronic lung disease, chronic liver disease, and lower immune systems from
        HIV.

    14. Jails and prisons are often poorly equipped to diagnose and manage infectious disease
        outbreaks. Some jails and prisons lack onsite medical facilities or 24-hour medical care.
        The medical facilities at jails and prisons are almost never sufficiently equipped to handle
        large outbreaks of infectious diseases. To prevent transmission of droplet-borne
        infectious diseases, people who are infected and ill need to be isolated in specialized
        airborne negative pressure rooms. Most jails and prisons have few negative pressure
        rooms if any, and these may be already in use by people with other conditions (including
        tuberculosis or influenza). Resources will become exhausted rapidly and any beds
        available will soon be at capacity. This makes both containing the illness and caring for
        those who have become infected much more difficult.

    15. Jails and prisons lack access to vital community resources to diagnose and manage
        infectious diseases. Jails and prisons do not have access to community health resources
        that can be crucial in identifying and managing widespread outbreaks of infectious
        diseases. This includes access to testing equipment, laboratories, and medications.

    16. Jails and prisons often need to rely on outside facilities (hospitals, emergency
        departments) to provide intensive medical care given that the level of care they can
        provide in the facility itself is typically relatively limited. During an epidemic, this will
        not be possible, as those outside facilities will likely be at or over capacity themselves.

    17. Health safety: As an outbreak spreads through jails, prisons, and communities, medical
        personnel become sick and do not show up to work. Absenteeism means that facilities
        can become dangerously understaffed with healthcare providers. This increases a number
        of risks and can dramatically reduce the level of care provided. As health systems inside
        facilities are taxed, people with chronic underlying physical and mental health conditions
        and serious medical needs may not be able to receive the care they need for these
        conditions. As supply chains become disrupted during a global pandemic, the availability
        of medicines and food may be limited.

    18. Safety and security: As an outbreak spreads through jails, prisons, and communities,
        correctional officers and other security personnel become sick and do not show up to

1
 Active case finding for communicable diseases in prisons, 391 The Lancet 2186 (2018),
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(18)31251-0/fulltext.
                                                   3
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                         42 Filed
                                               04/17/20
                                                    03/16/20
                                                          PageID.97
                                                             Page 4 ofPage
                                                                       23 5 of 24



          work. Absenteeism poses substantial safety and security risk to both the people inside
          the facilities and the public.

       19. These risks have all been borne out during past epidemics of influenza in jails and
           prisons. For example, in 2012, the CDC reported an outbreak of influenza in 2 facilities
           in Maine, resulting in two inmate deaths. 2 Subsequent CDC investigation of 995 inmates
           and 235 staff members across the 2 facilities discovered insufficient supplies of influenza
           vaccine and antiviral drugs for treatment of people who were ill and prophylaxis for
           people who were exposed. During the H1N1-strain flu outbreak in 2009 (known as the
           “swine flu”), jails and prisons experienced a disproportionately high number of cases. 3
           Even facilities on “quarantine” continued to accept new intakes, rendering the quarantine
           incomplete. These scenarios occurred in the “best case” of influenza, a viral infection for
           which there was an effective and available vaccine and antiviral medications, unlike
           COVID-19, for which there is currently neither.

III.      Profile of COVID-19 as an Infectious Disease 4

       20. The novel coronavirus, officially known as SARS-CoV-2, causes a disease known as
           COVID-19. The virus is thought to pass from person to person primarily through
           respiratory droplets (by coughing or sneezing) but may also survive on inanimate
           surfaces. People seem to be most able to transmit the virus to others when they are
           sickest but it is possible that people can transmit the virus before they start to show
           symptoms or for weeks after their symptoms resolve. In China, where COVID-19
          originated, the average infected person passed the virus on to 2-3 other people;
          transmission occurred at a distance of 3-6 feet. Not only is the virus very efficient at
          being transmitted through droplets, everyone is at risk of infection because our immune
          systems have never been exposed to or developed protective responses against this virus.
          A vaccine is currently in development but will likely not be able for another year to the
          general public. Antiviral medications are currently in testing but not yet FDA-approved,
          so only available for compassionate use from the manufacturer. People in prison and jail
          will likely have even less access to these novel health strategies as they become available.



2
  Influenza Outbreaks at Two Correctional Facilities — Maine, March 2011, Centers for Disease
Control and Prevention (2012),
https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6113a3.htm.
3
  David M. Reutter, Swine Flu Widespread in Prisons and Jails, but Deaths are Few, Prison
Legal News (Feb. 15, 2010), https://www.prisonlegalnews.org/news/2010/feb/15/swine-flu-
widespread-in-prisons-and-jails-but-deaths-are-few/.
4
  This whole section draws from Brooks J. Global Epidemiology and Prevention of COVID19,
COVID-19 Symposium, Conference on Retroviruses and Opportunistic Infections (CROI),
virtual (March 10, 2020); Coronavirus (COVID-19), Centers for Disease Control,
https://www.cdc.gov/coronavirus/2019-ncov/index.html; Brent Gibson, COVID-19
(Coronavirus): What You Need to Know in Corrections, National Commission on Correctional
Health Care (February 28, 2020), https://www.ncchc.org/blog/covid-19-coronavirus-what-you-
need-to-know-in-corrections.
                                                    4
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                         42 Filed
                                               04/17/20
                                                    03/16/20
                                                          PageID.98
                                                             Page 5 ofPage
                                                                       23 6 of 24



    21. Most people (80%) who become infected with COVID-19 will develop a mild upper
        respiratory infection but emerging data from China suggests serious illness occurs in up
        to 16% of cases, including death. 5 Serious illness and death is most common among
        people with underlying chronic health conditions, like heart disease, lung disease, liver
        disease, and diabetes, and older age. 6 Death in COVID-19 infection is usually due to
        pneumonia and sepsis. The emergence of COVID-19 during influenza season means that
        people are also at risk from serious illness and death due to influenza, especially when
        they have not received the influenza vaccine or the pneumonia vaccine.

    22. The care of people who are infected with COVID-19 depends on how seriously they are
        ill. 7 People with mild symptoms may not require hospitalization but may continue to be
        closely monitored at home. People with moderate symptoms may require hospitalization
        for supportive care, including intravenous fluids and supplemental oxygen. People with
        severe symptoms may require ventilation and intravenous antibiotics. Public health
        officials anticipate that hospital settings will likely be overwhelmed and beyond capacity
        to provide this type of intensive care as COVID-19 becomes more widespread in
        communities.

    23. COVID-19 prevention strategies include containment and mitigation. Containment
        requires intensive hand washing practices, decontamination and aggressive cleaning of
        surfaces, and identifying and isolating people who are ill or who have had contact with
        people who are ill, including the use of personal protective equipment. Jails and prisons
        are totally under-resourced to meet the demand for any of these strategies. As infectious
        diseases spread in the community, public health demands mitigation strategies, which
        involves social distancing and closing other communal spaces (schools, workplaces, etc.)
        to protect those most vulnerable to disease. Jails and prisons are unable to adequately
        provide social distancing or meet mitigation recommendations as described above.

    24. The time to act is now. Data from other settings demonstrate what happens when jails
        and prisons are unprepared for COVID-19. News outlets reported that Iran temporarily
        released 70,000 prisoners when COVID-19 started to sweep its facilities. 8 To date, few
        state or federal prison systems have adequate (or any) pandemic preparedness plans in



5
  Coronavirus Disease 2019 (COVID-19): Situation Summary, Centers for Disease Control and
Prevention (March 14, 2020), https://www.cdc.gov/coronavirus/2019-ncov/summary.html.
6
  Clinical course and risk factors for mortality of adult inpatients with COVID-19 in Wuhan,
China: a retrospective cohort study. The Lancet (published online March 11, 2020),
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30566-3/fulltext
7
  Coronavirus Disease 2019 (COVID-19): Interim Clinical Guidance for Management of
Patients with Confirmed Coronavirus Disease, Centers for Disease Control and Prevention
(March 7, 2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
management-patients.html.
8
  Iran temporarily releases 70,000 prisoners as coronavirus cases surge, Reuters (March 9,
2020), https://www.reuters.com/article/us-health-coronavirus-iran/iran-temporarily-releases-
70000-prisoners-as-coronavirus-cases-surge-idUSKBN20W1E5.
                                                5
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                         42 Filed
                                               04/17/20
                                                    03/16/20
                                                          PageID.99
                                                             Page 6 ofPage
                                                                       23 7 of 24



         place. 9 Systems are just beginning to screen and isolate people on entry and perhaps
         place visitor restrictions, but this is wholly inadequate when staff and vendors can still
         come to work sick and potentially transmit the virus to others.

IV.      Risk of COVID-19 in ICE’s NYC-Area Detention Facilities

      25. I have reviewed the following materials in making my assessment of the danger of
          COVID-19 in the Bergen, Essex, Hudson, and Orange County jails (“ICE’s NYC-area
          jails”): (1) a declaration by Marinda van Dalen, a Senior Attorney in the Health Justice
          Program at New York Lawyers for the Public Interest (NYLPI); (2) the report Detained
          and Denied: Healthcare Access in Immigration Detention, released by NYLPI in 2017;
          and (3) the report Ailing Justice: New Jersey, Inadequate Healthcare, Indifference, and
          Indefinite Confinement in Immigration Detention, released by Human Rights First in
          2018.

      26. Based on my review of these materials, my experience working on public health in jails
          and prisons, and my review of the relevant literature, it is my professional judgment that
          these facilities are dangerously under-equipped and ill-prepared to prevent and manage a
          COVID-19 outbreak, which would result in severe harm to detained individuals, jail and
          prison staff, and the broader community. The reasons for this conclusion are detailed as
          follows.

      27. The delays in access to care that already exist in normal circumstances will only become
          worse during an outbreak, making it especially difficult for the facilities to contain any
          infections and to treat those who are infected.

      28. Failure to provide individuals with continuation of the treatment they were receiving in
          the community, or even just interruption of treatment, for chronic underlying health
          conditions will result in increased risk of morbidity and mortality related to these chronic
          conditions.

      29. Failure to provide individuals adequate medical care for their underlying chronic health
          conditions results in increased risk of COVID-19 infection and increased risk of
          infection-related morbidity and mortality if they do become infected.

      30. People with underlying chronic mental health conditions need adequate access to
          treatment for these conditions throughout their period of detention. Failure to provide
          adequate mental health care, as may happen when health systems in jails and prisons are
          taxed by COVID-19 outbreaks, may result in poor health outcomes. Moreover, mental
          health conditions may be exacerbated by the stress of incarceration during the COVID-19
          pandemic, including isolation and lack of visitation.


9
  Luke Barr & Christina Carrega, State prisons prepare for coronavirus but federal prisons not
providing significant guidance, sources say, ABC News (March 11, 2020),
https://abcnews.go.com/US/state-prisons-prepare-coronavirus-federal-prisons-providing-
significant/story?id=69433690.
                                                   6
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                          42 04/17/20
                                               Filed 03/16/20
                                                          PageID.100
                                                              Page 7 ofPage
                                                                        23 8 of 24



      31. Failure to keep accurate and sufficient medical records will make it more difficult for the
          facilities to identify vulnerable individuals in order to both monitor their health and
          protect them from infection. Inadequate screening and testing procedures in facilities
          increase the widespread COVID-19 transmission.

      32. Language barriers will similarly prevent the effective identification of individuals who
          are particularly vulnerable or may have symptoms of COVID-19. Similarly, the failure to
          provide necessary aids to individuals who have auditory or visual disabilities could also
          limit the ability to identify and monitor symptoms of COVID-19.

      33. The commonplace neglect of individuals with acute pain and serious health needs under
          ordinary circumstances is also strongly indicative that the facilities will be ill-equipped to
          identify, monitor, and treat a COVID-19 epidemic.

      34. The failure of these facilities to adequately manage single individuals in need of
          emergency care is a strong sign that they will be seriously ill-equipped and under-
          prepared when a number of people will need urgent care simultaneously, as would occur
          during a COVID-19 epidemic.

      35. For individuals in these facilities, the experience of an epidemic and the lack of care
          while effectively trapped can itself be traumatizing, compounding the trauma of
          incarceration.

 V.      Conclusion and Recommendations

      36. For the reasons above, it is my professional judgment that individuals placed in ICE’s
          NYC-area jails are at a significantly higher risk of infection with COVID-19 as compared
          to the population in the community and that they are at a significantly higher risk of harm
          if they do become infected. These harms include serious illness (pneumonia and sepsis)
          and even death.

      37. Reducing the size of the population in jails and prisons can be crucially important to
          reducing the level of risk both for those within those facilities and for the community at
          large.

      38. As such, from a public health perspective, it is my strong opinion that individuals who
          can safely and appropriately remain in the community not be placed in ICE’s NYC-area
          jails at this time. I am also strongly of the opinion that individuals who are already in
          those facilities should be evaluated for release.

      39. This is more important still for individuals with preexisting conditions (e.g., heart
          disease, chronic lung disease, chronic liver disease, suppressed immune system, diabetes)
          or who are over the age of 60. They are in even greater danger in these facilities,
          including a meaningfully higher risk of death.

      40. It is my professional opinion that these steps are both necessary and urgent. The horizon
          of risk for COVID-19 in these facilities is a matter of days, not weeks. Once a case of


                                                    7
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                          42 04/17/20
                                               Filed 03/16/20
                                                          PageID.101
                                                              Page 8 ofPage
                                                                        23 9 of 24



        COVID-19 identified in a facility, it will likely be too late to prevent a widespread
        outbreak.

    41. Health in jails and prisons is community health. Protecting the health of individuals who
        are detained in and work in these facilities is vital to protecting the health of the wider
        community.


 I declare under penalty of perjury that the foregoing is true and correct.


 March 15
       __, 2020                                                _______________________
 New Haven, Connecticut                                        Dr. Jaimie Meyer




                                                   8
Case 2:20-cv-10949-LVP-MJH
         Case 1:20-cv-01803-AKH
                             ECF Document
                                 No. 1-3 filed
                                           42 04/17/20
                                               Filed 03/16/20
                                                         PageID.102
                                                              Page 9 ofPage
                                                                        23 10 of 24




                            EXHIBIT A
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                          42 04/17/20
                                               Filed 03/16/20
                                                          PageID.103
                                                              Page 10 of
                                                                      Page
                                                                         23 11 of 24
                                                                                  Jaimie Meyer, MD, MS, FACP




                                         CURRICULUM VITAE

 Date of Revision:                  November 20, 2019
 Name:                              Jaimie Meyer, MD, MS, FACP
 School:                            Yale School of Medicine


 Education:
 BA, Dartmouth College Anthropology 2000
 MD, University of Connecticut School of Medicine 2005
 MS, Yale School of Public Health Biostatistics and Epidemiology 2014


 Career/Academic Appointments:
 2005 - 2008         Residency, Internal Medicine, NY Presbyterian Hospital at Columbia, New York, NY
 2008 - 2011         Fellowship, Infectious Diseases, Yale University School of Medicine, New Haven, CT
 2008 - 2012         Clinical Fellow, Infectious Diseases, Yale School of Medicine, New Haven, CT
 2010 - 2012         Fellowship, Interdisciplinary HIV Prevention, Center for Interdisciplinary Research on
                     AIDS, New Haven, CT
 2012 - 2014         Instructor, AIDS, Yale School of Medicine, New Haven, CT
 2014 - present      Assistant Professor, AIDS, Yale School of Medicine, New Haven, CT
 2015 - 2018         Assistant Clinical Professor, Nursing, Yale School of Medicine, New Haven, CT


 Board Certification:
 AB of Internal Medicine, Internal Medicine, 08-2008, 01-2019
 AB of Internal Medicine, Infectious Disease, 10-2010
 AB of Preventive Medicine, Addiction Medicine, 01-2018


 Professional Honors & Recognition:
 International/National/Regional
 2018                NIH Center for Scientific Review, Selected as Early Career Reviewer
 2017                Doris Duke Charitable Foundation, Doris Duke Charitable Foundation Scholar
 2016                American College of Physicians, Fellow
 2016                NIH Health Disparities, Loan Repayment Award Competitive Renewal
 2016                AAMC, Early Career Women Faculty Professional Development Seminar
 2014                NIH Health Disparities, Loan Repayment Program Award
 2014                NIDA, Women & Sex/Gender Differences Junior Investigator Travel Award
 2014                International Women's/Children's Health & Gender Working Group, Travel Award
 2014                Patterson Trust, Awards Program in Clinical Research
 2013                Connecticut Infectious Disease Society, Thornton Award for Clinical Research
 2011                Bristol Myers-Squibb, Virology Fellows Award



                                                       1
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                          42 04/17/20
                                               Filed 03/16/20
                                                          PageID.104
                                                              Page 11 of
                                                                      Page
                                                                         23 12 of 24
                                                                                Jaimie Meyer, MD, MS, FACP


 2006              NY Columbia Presbyterian, John N. Loeb Intern Award
 2005              American Medical Women’s Association, Medical Student Citation
 2005              Connecticut State Medical Society, Medical Student Award
 2000              Dartmouth College, Hannah Croasdale Senior Award
 2000              Dartmouth College, Palaeopitus Senior Leadership Society Inductee


 Yale University
 2014              Women’s Faculty Forum, Public Voices Thought Leadership Program Fellow


 Grants/Clinical Trials History:
 Current Grants
 Agency:                   Center for Interdisciplinary Research on AIDS (CIRA)
 I.D.#:                    2019-20 Pilot Project Awards
 Title:                    Optimizing PrEP’s Potential in Non-Clinical Settings: Development and
                           Evaluation of a PrEP Decision Aid for Women Seeking Domestic Violence
                           Services
 P.I.:                     Tiara Willie
 Role:                     Principal Investigator
 Percent effort:           2%
 Direct costs per year:    $29,993.00
 Total costs for project
 period:                   $29,993.00
 Project period:           7/11/2019 - 7/10/2020

 Agency:                   SAMHSA
 I.D.#:                    H79 TI080561
 Title:                    CHANGE: Comprehensive Housing and Addiction Management Network for
                           Greater New Haven
 Role:                     Principal Investigator
 Percent effort:           20%
 Direct costs per year:    $389,054.00
 Total costs for project
 period:                   $1,933,368.00
 Project period:           11/30/2018 - 11/29/2023

 Agency:                   Gilead Sciences, Inc.
 I.D.#:                    Investigator Sponsored Award, CO-US-276-D136
 Title:                    Delivering HIV Pre-Exposure Prophylaxis to Networks of Justice-Involved
                           Women
 Role:                     Principal Investigator
 Percent effort:           8%
 Direct costs per year:    $81,151.00
 Total costs for project


                                                     2
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                          42 04/17/20
                                               Filed 03/16/20
                                                          PageID.105
                                                              Page 12 of
                                                                      Page
                                                                         23 13 of 24
                                                                                  Jaimie Meyer, MD, MS, FACP


 period:                   $306,199.00
 Project period:           6/19/2018 - 1/31/2020

 Agency:                   NIDA
 I.D.#:                    R21 DA042702
 Title:                    Prisons, Drug Injection and the HIV Risk Environment
 Role:                     Principal Investigator
 Percent effort:           22%
 Direct costs per year:    $129,673.00
 Total costs for project
 period:                   $358,276.00
 Project period:           8/1/2017 - 7/31/2020

 Agency:                   Doris Duke Charitable Foundation
 I.D.#:                    Clinical Scientist Development Award
 Title:                    Developing and Testing the Effect of a Patient-Centered HIV Prevention
                           Decision Aid on PrEP uptake for Women with Substance Use in Treatment
                           Settings
 Role:                     Principal Investigator
 Percent effort:           27%
 Direct costs per year:    $149,959.00
 Total costs for project
 period:                   $493,965.00
 Project period:           7/1/2017 - 6/30/2020


 Past Grants
 Agency:                   NIDA
 I.D.#:                    K23 DA033858
 Title:                    Evaluating and Improving HIV Outcomes in Community-based Women who
                           Interface with the Criminal Justice System
 Role:                     Principal Investigator
 Percent effort:           75%
 Direct costs per year:    $149,509.00
 Total costs for project
 period:                   $821,147.00
 Project period:           7/1/2012 - 11/30/2017

 Agency:                   Robert Leet & Clara Guthrie Patterson Trust
 I.D.#:                    R12225, Award in Clinical Research
 Title:                    Disentangling the Effect of Gender on HIV Treatment and Criminal Justice
                           Outcomes
 Role:                     Principal Investigator
 Percent effort:           10%
 Direct costs per year:    $75,000.00


                                                     3
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                          42 04/17/20
                                               Filed 03/16/20
                                                          PageID.106
                                                              Page 13 of
                                                                      Page
                                                                         23 14 of 24
                                                                                 Jaimie Meyer, MD, MS, FACP


 Total costs for project
 period:                   $75,000.00
 Project period:           1/31/2014 - 10/31/2015

 Agency:                   Bristol-Myers Squibb
 I.D.#:                    HIV Virology Fellowship Award
 Title:                    Effect of newer antiretroviral regimens on HIV biological outcomes in HIV-
                           infected prisoners: a 13 year retrospective evaluation
 Role:                     Principal Investigator
 Percent effort:           10%
 Direct costs per year:    $34,390.00
 Total costs for project
 period:                   $34,390.00
 Project period:           12/1/2011 - 11/30/2012


 Pending Grants
 Agency:                   NIMH
 I.D.#:                    R01 MH121991
 Title:                    Identifying Modifiable Risk and Protective Processes at the Day-Level that
                           Predict HIV Care Outcomes among Women Exposed to Partner Violence
 P.I.:                     Sullivan, Tami
 Role:                     Principal Investigator
 Percent effort:           30%
 Direct costs per year:    $499,755.00
 Total costs for project
 period:                   $4,148,823.00
 Project period:           1/1/2020 - 12/31/2024


 Invited Speaking Engagements, Presentations, Symposia & Workshops Not Affiliated With
 Yale:
 International/National
 2019:     CME Outfitters, Washington, DC. "A Grassroots Approach to Weed out HIV and HCV in Special
           OUD Populations"
 2019:     US Commission on Civil Rights, Washington, DC. "An Analysis of Women’s Health, Personal
           Dignity and Sexual Abuse in the US Prison System"
 2018:     College of Problems on Drug Dependence, College of Problems on Drug Dependence, San
           Diego, CA. "Research on Women who Use Drugs: Knowledge and Implementation Gaps and A
           Proposed Research Agenda"
 2018:     Clinical Care Options, Washington, DC. "Intersection of the HIV and Opioid Epidemics"
 2016:     Dartmouth Geisel School of Medicine, Hanover, NH. "Incarceration as Opportunity: Prisoner
           Health and Health Interventions"
 2010:     Rhode Island Chapter of the Association of Nurses in AIDS Care, Providence, RI. "HIV and
           Addiction"


                                                      4
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                          42 04/17/20
                                               Filed 03/16/20
                                                          PageID.107
                                                              Page 14 of
                                                                      Page
                                                                         23 15 of 24
                                                                               Jaimie Meyer, MD, MS, FACP




 Regional
 2018:   Clinical Directors Network, New York, NY. "PrEP Awareness among Special Populations of
         Women and People who Use Drugs"
 2018:   Frank H. Netter School of Medicine, Quinnipiac University, Hamden, CT. "HIV prevention for
         justice-involved women"
 2017:   Clinical Directors Network, New York, NY. "Optimizing the HIV Care Continuum for People who
         use Drugs"
 2016:   Frank H. Netter School of Medicine, Quinnipiac University, Hamden, CT. "Topics in Infectious
         Diseases"
 2016:   Connecticut Advanced Practice Registered Nurse Society, Wethersfield, CT. "Trends in HIV
         Prevention: Integration of Biomedical and Behavioral Approaches"


 Peer-Reviewed Presentations & Symposia Given at Meetings Not Affiliated With Yale:
 International/National
 2019:   CPDD 81st Annual Scientific Meeting, CPDD, San Antonio, TX. "Punitive approaches to pregnant
         women with opioid use disorder: Impact on health care utilization, outcomes and ethical
         implications"
 2019:   14th International Conference on HIV Treatment and Prevention Adherence, IAPAC Adherence,
         Miami, FL. "Decision-Making about HIV Prevention among Women in Drug Treatment: Is PrEP
         Contextually Relevant?"
 2019:   2019 NIDA International Forum, NIDA, San Antonio, TX. "Diphenhydramine Injection in Kyrgyz
         Prisons: A Qualitative Study Of A High-Risk Behavior With Implications For Harm Reduction"
 2019:   11th International Women’s and Children’s Health and Gender (InWomen’s) Group, InWomen’s
         Group, San Antonio, TX. "Uniquely successful implementation of methadone treatment in a
         women’s prison in Kyrgyzstan"
 2019:   Harm Reduction International, Porto, Porto District, Portugal. "How does methadone treatment
         travel? On the ‘becoming-methadone-body’ of Kyrgyzstan prisons"
 2019:   APA Collaborative Perspectives on Addiction Annual Meeting, APA Collaborative Perspectives
         on Addiction Annual Meeting, Providence, RI. "Impact of Trauma and Substance Abuse on HIV
         PrEP Outcomes among Women in Criminal Justice Systems. Symposium: “Partner Violence:
         Intersected with or Predictive of Substance Use and Health Problems among Women.”"
 2019:   Society for Academic Emergency Medicine (SAEM), Worcester, MA. "Effects of a Multisite
         Medical Home Intervention on Emergency Department Use among Unstably Housed People
         with Human Immunodeficiency Virus"
 2019:   Conference on Retroviruses and Opportunistic Infections (CROI), IAS, Seattle, WA. "Released to
         Die: Elevated Mortality in People with HIV after Incarceration"
 2019:   12th Academic and Health Policy on Conference on Correctional Health, 12th Academic and
         Health Policy on Conference on Correctional Health, Las Vegas, NV. "PrEP Eligibility and HIV Risk
         Perception for Women across the Criminal Justice Continuum in Connecticut"
 2019:   Association for Justice-Involved Female Organizations (AJFO), Atlanta, GA. "Treatment of
         Women’s Substance Use Disorders and HIV Prevention During and Following Incarceration"



                                                    5
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                          42 04/17/20
                                               Filed 03/16/20
                                                          PageID.108
                                                              Page 15 of
                                                                      Page
                                                                         23 16 of 24
                                                                              Jaimie Meyer, MD, MS, FACP


 2018:   American Public Health Association (APHA) Annual Meeting, American Public Health
         Association (APHA) Annual Meeting, San Diego, CA. "New Haven Syringe Service Program: A
         model of integrated harm reduction and health care services"
 2018:   12th National Harm Reduction Conference, 12th National Harm Reduction Conference, New
         Orleans, LA. "Service needs and access to care among participants in the New Haven Syringe
         Services Program"
 2018:   22nd International AIDS Conference, 22nd International AIDS Conference, Amsterdam, NH,
         Netherlands. "HIV risk perceptions and risk reduction strategies among prisoners in Kyrgyzstan:
         a qualitative study"
 2018:   22nd International AIDS Conference, 22nd International AIDS Conference, Amsterdam, NH,
         Netherlands. "Methadone Maintenance Therapy Uptake, Retention, and Linkage for People
         who Inject Drugs Transitioning From Prison to the Community in Kyrgyzstan: Evaluation of a
         National Program"
 2018:   NIDA International Forum, NIDA, San Diego, CA. "HIV and Drug Use among Women in Prison in
         Azerbaijan, Kyrgyzstan and Ukraine"
 2018:   2018 Conference on Retroviruses and Opportunistic Infections (CROI), CROI, Boston, MA. "From
         prison’s gate to death’s door: Survival analysis of released prisoners with HIV"
 2018:   11th Academic and Health Policy on Conference on Correctional Health, Academic Consortium
         on Criminal Justice Health, Houston, TX. "Assessing Concurrent Validity of Criminogenic and
         Health Risk Instruments among Women on Probation in Connecticut"
 2017:   IDWeek: Annual Meeting of Infectious Diseases Society of America, Infectious Diseases Society
         of America, San Diego, CA. "Predictors of Linkage to and Retention in HIV Care Following
         Release from Connecticut, USA Jails and Prisons (Oral presentation)"
 2017:   International AIDS Society (IAS) Meeting, International AIDS Society, Paris, Île-de-France,
         France. "Late breaker: Predictors of Linkage to and Retention in HIV Care Following Release
         from Connecticut, USA Jails and Prisons"
 2017:   NIDA International Forum, NIDA, Montreal, QC, Canada. "A Mixed Methods Evaluation of HIV
         Risk among Women with Opioid Dependence in Ukraine"
 2017:   International Women's and Children's Health and Gender Working Group, International
         Women's and Children's Health and Gender Working Group, Montreal, QC, Canada. "Assessing
         Receptiveness to and Eligibility for PrEP in Criminal Justice-Involved Women"
 2017:   International Women's and Children's Health and Gender Working Group, International
         Women's and Children's Health and Gender Working Group, Montreal, QC, Canada. "A Mixed
         Methods Evaluation of HIV Risk among Women with Opioid Dependence in Ukraine"
 2017:   Annual Meeting of the Society for Applied Anthropology, Society for Applied Anthropology,
         Santa Fe, NM. "Where rubbers meet the road: HIV risk reduction for women on probation (Oral
         presentation)"
 2016:   International Women's and Children's Health and Gender Working Group, International
         Women's and Children's Health and Gender Working Group, Palm Springs, CA. "An Event-level
         Examination of Successful Condom Negotiation Strategies among College Women"
 2015:   CDC National HIV Prevention Conference, CDC, Atlanta, GA. "Beyond the Syndemic: Condom
         Negotiation and Use among Women Experiencing Partner Violence (Oral presentation)"




                                                   6
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                          42 04/17/20
                                               Filed 03/16/20
                                                          PageID.109
                                                              Page 16 of
                                                                      Page
                                                                         23 17 of 24
                                                                              Jaimie Meyer, MD, MS, FACP


 2015:   International Harm Reduction Conference, International Harm Reduction, Kuala Lumpur,
         Federal Territory of Kuala Lumpur, Malaysia. "Evidence-Based Interventions to Enhance
         Assessment, Treatment, and Adherence in the Chronic Hepatitis C Care Continuum"
 2015:   International Women's and Children's Health and Gender Working Group, International
         Women's and Children's Health and Gender Working Group, Phoenix, AZ. "Violence, Substance
         Use, and Sexual Risk among College Women"
 2014:   International Women's and Children's Health and Gender Working Group, International
         Women's and Children's Health and Gender Working Group, San Juan, San Juan, Puerto Rico.
         "Gender Differences in HIV and Criminal Justice Outcomes"
 2014:   College on Problems in Drug Dependence (CPDD), College on Problems in Drug Dependence
         (CPDD), San Juan, San Juan, Puerto Rico. "Gender Differences in HIV and Criminal Justice
         Outcomes"
 2014:   Conference on Retroviruses and Opportunistic Infections (CROI), Conference on Retroviruses
         and Opportunistic Infections (CROI), Boston, MA. "Longitudinal Treatment Outcomes in HIV-
         Infected Prisoners and Influence of Re-Incarceration"
 2013:   HIV Intervention and Implementation Science Meeting, HIV Intervention and Implementation
         Science Meeting, Bethesda, MD. "Women Released from Jail Experience Suboptimal HIV
         Treatment Outcomes Compared to Men: Results from a Multi-Center Study"
 2013:   Conference on Retroviruses and Opportunistic Infections (CROI), Conference on Retroviruses
         and Opportunistic Infections (CROI), Atlanta, GA. "Women Released from Jail Experience
         Suboptimal HIV Treatment Outcomes Compared to Men: Results from a Multi-Center Study"
 2012:   IDWeek: Infectious Diseases Society of America Annual Meeting, Infectious Diseases Society of
         America, San Diego, CA. "Correlates of Retention in HIV Care after Release from Jail: Results
         from a Multi-site Study"
 2012:   IDWeek: Infectious Diseases Society of America Annual Meeting, Infectious Diseases Society of
         America, San Diego, CA. "Frequent Emergency Department Use among Released Prisoners with
         HIV: Characterization Including a Novel Multimorbidity Index"
 2012:   5th Academic and Health Policy Conference on Correctional Health, 5th Academic and Health
         Policy Conference on Correctional Health, Atlanta, GA. "Effects of Intimate Partner Violence on
         HIV and Substance Abuse in Released Jail Detainees"
 2011:   IAPAC HIV Treatment and Adherence Conference, IAPAC, Miami, FL. "Adherence to HIV
         treatment and care among previously homeless jail detainees"


 Regional
 2019:   Connecticut Infectious Disease Society, New Haven, CT. "Preliminary Findings from a Novel
         PrEP Demonstration Project for Women Involved in Criminal Justice Systems and Members of
         their Risk Networks"
 2017:   Connecticut Public Health Association Annual Conference, Connecticut Public Health
         Association, Farmington, CT. "The New Haven syringe services program"
 2014:   Connecticut Infectious Disease Society Annual Meeting, Connecticut Infectious Disease Society,
         Orange, CT. "Longitudinal Treatment Outcomes in HIV-Infected Prisoners and Influence of Re-
         Incarceration"




                                                   7
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                          42 04/17/20
                                               Filed 03/16/20
                                                          PageID.110
                                                              Page 17 of
                                                                      Page
                                                                         23 18 of 24
                                                                              Jaimie Meyer, MD, MS, FACP


 2013:   Connecticut Infectious Disease Society Annual Meeting, Connecticut Infectious Disease Society,
         Orange, CT. "Women Released from Jail Experience Suboptimal HIV Treatment Outcomes
         Compared to Men: Results from a Multi-Center Study"
 2011:   Connecticut Infectious Disease Society Annual Meeting, Connecticut Infectious Disease Society,
         Orange, CT. "Emergency Department Use by Released Prisoners with HIV"


 Professional Service:
 Peer Review Groups/Grant Study Sections
 2019 - present    Reviewer, NIDA, NIH Reviewer: RFA-DA-19-025: HEAL Initiative: Justice Community
                   Opioid Innovation Network (JCOIN) Clinical Research Centers
 2019 - present    Reviewer, Yale DCFAR Pilot Projects
 2018 - present    Reviewer, Center for Interdisciplinary Research on AIDS (CIRA)
 2015 - present    Reviewer, University of Wisconsin-Milwaukee Research Growth Initiative


 Advisory Boards
 2017              Advisor, HIV Prevention and Treatment in Cis-Gendered Women, Gilead Sciences, Inc.


 Journal Service
 Editor/Associate Editor
 2019 - present Associate Editor, Journal of the International Association of Providers of AIDS Care
                   (JIAPAC), Section Editor: Sex and Gender Issues


 Reviewer
 2019 - present    Reviewer, JAIDS
 2012 - present    Reviewer, Addiction Sci and Clin Pract
 2012 - present    Reviewer, Addictive Behav Reports
 2012 - present    Reviewer, AIDS Care
 2012 - present    Reviewer, Social Science and Medicine
 2012 - present    Reviewer, SpringerPlus
 2012 - present    Reviewer, Substance Abuse Treatment Prevention and Policy
 2012 - present    Reviewer, Women’s Health Issues
 2012 - present    Reviewer, Yale Journal of Biology and Medicine
 2012 - present    Reviewer, AIMS Public Health
 2012 - present    Reviewer, American Journal on Addictions
 2012 - present    Reviewer, American Journal of Epidemiology
 2012 - present    Reviewer, American Journal of Public Health
 2012 - present    Reviewer, Annals Internal Medicine
 2012 - present    Reviewer, BMC Emergency Medicine
 2012 - present    Reviewer, BMC Infectious Diseases
 2012 - present    Reviewer, BMC Public Health
 2012 - present    Reviewer, BMC Women’s Health



                                                    8
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                          42 04/17/20
                                               Filed 03/16/20
                                                          PageID.111
                                                              Page 18 of
                                                                      Page
                                                                         23 19 of 24
                                                                       Jaimie Meyer, MD, MS, FACP


 2012 - present   Reviewer, Clinical Infectious Diseases
 2012 - present   Reviewer, Critical Public Health
 2012 - present   Reviewer, Drug and Alcohol Dependence
 2012 - present   Reviewer, Drug and Alcohol Review
 2012 - present   Reviewer, Epidemiologic Reviews
 2012 - present   Reviewer, Eurosurveillance
 2012 - present   Reviewer, Health and Justice (Springer Open)
 2012 - present   Reviewer, International Journal of Drug Policy
 2012 - present   Reviewer, International Journal of Prisoner Health
 2012 - present   Reviewer, International Journal of STDs and AIDS
 2012 - present   Reviewer, International Journal of Women’s Health
 2012 - present   Reviewer, JAMA Internal Medicine
 2012 - present   Reviewer, Journal of Family Violence
 2012 - present   Reviewer, Journal of General Internal Medicine
 2012 - present   Reviewer, Journal of Immigrant and Minority Health
 2012 - present   Reviewer, Journal of International AIDS Society
 2012 - present   Reviewer, Journal of Psychoactive Drugs
 2012 - present   Reviewer, Journal of Urban Health
 2012 - present   Reviewer, Journal of Women’s Health
 2012 - present   Reviewer, Open Forum Infectious Diseases
 2012 - present   Reviewer, PLoS ONE
 2012 - present   Reviewer, Public Health Reports


 Professional Service for Professional Organizations
 AAMC Group on Women in Medicine and Science (GWIMS)
 2016 - present Member, AAMC Group on Women in Medicine and Science (GWIMS)


 American College of Physicians
 2016 - present Fellow, American College of Physicians
 2013 - 2016      Member, American College of Physicians


 American Medical Association
 2005 - present Member, American Medical Association


 American Medical Women’s Association
 2011 - present Member, American Medical Women’s Association


 American Society of Addiction Medicine
 2009 - present Member, American Society of Addiction Medicine




                                                  9
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                          42 04/17/20
                                               Filed 03/16/20
                                                          PageID.112
                                                              Page 19 of
                                                                      Page
                                                                         23 20 of 24
                                                                                Jaimie Meyer, MD, MS, FACP


 Connecticut Infectious Disease Society
 2011 - present Member, Connecticut Infectious Disease Society


 Infectious Disease Society of America
 2008 - present Member, Infectious Disease Society of America


 InWomen’s Network, NIDA International Program
 2013 - present Member, InWomen’s Network, NIDA International Program


 New York State Medical Society
 2005 - 2008     Member, New York State Medical Society


 Yale University Service
 University Committees
 2016 - 2018      Council Member, Leadership Council, Women’s Faculty Forum


 Medical School Committees
 2015 - 2016      Committee Member, US Health and Justice Course, Yale School of Medicine
 2014 - present Committee Member, Yale Internal Medicine Traditional Residency Intern Selection
                  Committee


 Public Service
 2019 - present   Faculty Member, Yale University Program in Addiction Medicine
 2017 - present   Faculty Member, Arthur Liman Center for Public Interest Law, Yale Law School
 2013 - present   Mentor, Women in Medicine at Yale Mentoring Program
 2012 - present   Faculty Member, Yale Center for Interdisciplinary Research on AIDS
 2009 - 2011      Instructor, Preclinical Clerkship Tutor, Yale School of Medicine
 2002             Fellow, Soros Open Society Institute
 1998 - 1999      Fellow, Costa Rican Humanitarian Foundation


 Bibliography:
 Peer-Reviewed Original Research
 1.   Meyer JP, Qiu J, Chen NE, Larkin GL, Altice FL. Emergency department use by released prisoners
      with HIV: an observational longitudinal study. PloS One 2012, 7:e42416.
 2.   Chen NE, Meyer JP, Bollinger R, Page KR. HIV testing behaviors among Latinos in Baltimore City.
      Journal Of Immigrant And Minority Health / Center For Minority Public Health 2012, 14:540-51.
 3.   Chitsaz E, Meyer JP, Krishnan A, Springer SA, Marcus R, Zaller N, Jordan AO, Lincoln T, Flanigan TP,
      Porterfield J, Altice FL. Contribution of substance use disorders on HIV treatment outcomes and
      antiretroviral medication adherence among HIV-infected persons entering jail. AIDS And Behavior
      2013, 17 Suppl 2:S118-27.


                                                    10
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                          42 04/17/20
                                               Filed 03/16/20
                                                          PageID.113
                                                              Page 20 of
                                                                      Page
                                                                         23 21 of 24
                                                                                Jaimie Meyer, MD, MS, FACP


 4.    Chen NE, Meyer JP, Avery AK, Draine J, Flanigan TP, Lincoln T, Spaulding AC, Springer SA, Altice FL.
       Adherence to HIV treatment and care among previously homeless jail detainees. AIDS And
       Behavior 2013, 17:2654-66.
 5.    Althoff AL, Zelenev A, Meyer JP, Fu J, Brown SE, Vagenas P, Avery AK, Cruzado-Quiñones J,
       Spaulding AC, Altice FL. Correlates of retention in HIV care after release from jail: results from a
       multi-site study. AIDS And Behavior 2013, 17 Suppl 2:S156-70.
 6.    Williams CT, Kim S, Meyer J, Spaulding A, Teixeira P, Avery A, Moore K, Altice F, Murphy-Swallow D,
       Simon D, Wickersham J, Ouellet LJ. Gender differences in baseline health, needs at release, and
       predictors of care engagement among HIV-positive clients leaving jail. AIDS And Behavior 2013, 17
       Suppl 2:S195-202.
 7.    Meyer JP, Wickersham JA, Fu JJ, Brown SE, Sullivan TP, Springer SA, Altice FL. Partner violence and
       health among HIV-infected jail detainees. International Journal Of Prisoner Health 2013, 9:124-41.
 8.    Meyer JP, Qiu J, Chen NE, Larkin GL, Altice FL. Frequent emergency department use among
       released prisoners with human immunodeficiency virus: characterization including a novel
       multimorbidity index. Academic Emergency Medicine : Official Journal Of The Society For Academic
       Emergency Medicine 2013, 20:79-88.
 9.    Meyer JP, Cepeda J, Springer SA, Wu J, Trestman RL, Altice FL. HIV in people reincarcerated in
       Connecticut prisons and jails: an observational cohort study. The Lancet. HIV 2014, 1:e77-e84.
 10.   Meyer JP, Zelenev A, Wickersham JA, Williams CT, Teixeira PA, Altice FL. Gender disparities in HIV
       treatment outcomes following release from jail: results from a multicenter study. American Journal
       Of Public Health 2014, 104:434-41.
 11.   Meyer JP, Cepeda J, Wu J, Trestman RL, Altice FL, Springer SA. Optimization of human
       immunodeficiency virus treatment during incarceration: viral suppression at the prison gate. JAMA
       Internal Medicine 2014, 174:721-9.
 12.   Meyer JP, Cepeda J, Taxman FS, Altice FL. Sex-Related Disparities in Criminal Justice and HIV
       Treatment Outcomes: A Retrospective Cohort Study of HIV-Infected Inmates. American Journal Of
       Public Health 2015, 105:1901-10.
 13.   Boyd AT, Song DL, Meyer JP, Altice FL. Emergency department use among HIV-infected released jail
       detainees. Journal Of Urban Health : Bulletin Of The New York Academy Of Medicine 2015, 92:108-
       35.
 14.   Shrestha R, Karki P, Altice FL, Huedo-Medina TB, Meyer JP, Madden L, Copenhaver M. Correlates of
       willingness to initiate pre-exposure prophylaxis and anticipation of practicing safer drug- and sex-
       related behaviors among high-risk drug users on methadone treatment. Drug And Alcohol
       Dependence 2017, 173:107-116.
 15.   Peasant C, Sullivan TP, Weiss NH, Martinez I, Meyer JP. Beyond the syndemic: condom negotiation
       and use among women experiencing partner violence. AIDS Care 2017, 29:516-523.
 16.   Wickersham JA, Gibson BA, Bazazi AR, Pillai V, Pedersen CJ, Meyer JP, El-Bassel N, Mayer KH,
       Kamarulzaman A, Altice FL. Prevalence of Human Immunodeficiency Virus and Sexually
       Transmitted Infections Among Cisgender and Transgender Women Sex Workers in Greater Kuala
       Lumpur, Malaysia: Results From a Respondent-Driven Sampling Study. Sexually Transmitted
       Diseases 2017, 44:663-670.
 17.   Hoff E, Marcus R, Bojko MJ, Makarenko I, Mazhnaya A, Altice FL, Meyer JP. The effects of opioid-
       agonist treatments on HIV risk and social stability: A mixed methods study of women with opioid
       use disorder in Ukraine. Journal Of Substance Abuse Treatment 2017, 83:36-44.



                                                     11
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                          42 04/17/20
                                               Filed 03/16/20
                                                          PageID.114
                                                              Page 21 of
                                                                      Page
                                                                         23 22 of 24
                                                                                  Jaimie Meyer, MD, MS, FACP


 18. Rutledge R, Madden L, Ogbuagu O, Meyer JP. HIV Risk perception and eligibility for pre-exposure
     prophylaxis in women involved in the criminal justice system. AIDS Care 2018, 30:1282-1289.
 19. Peasant C, Sullivan TP, Ritchwood TD, Parra GR, Weiss NH, Meyer JP, Murphy JG. Words can hurt:
     The effects of physical and psychological partner violence on condom negotiation and condom use
     among young women. Women & Health 2018, 58:483-497.
 20. Loeliger KB, Altice FL, Desai MM, Ciarleglio MM, Gallagher C, Meyer JP. Predictors of linkage to HIV
     care and viral suppression after release from jails and prisons: a retrospective cohort study. The
     Lancet. HIV 2018, 5:e96-e106.
 21. Odio CD, Carroll M, Glass S, Bauman A, Taxman FS, Meyer JP. Evaluating concurrent validity of
     criminal justice and clinical assessments among women on probation. Health & Justice 2018, 6:7.
 22. Loeliger KB, Altice FL, Ciarleglio MM, Rich KM, Chandra DK, Gallagher C, Desai MM, Meyer JP. All-
     cause mortality among people with HIV released from an integrated system of jails and prisons in
     Connecticut, USA, 2007-14: a retrospective observational cohort study. The Lancet. HIV 2018,
     5:e617-e628.
 23. Loeliger KB, Meyer JP, Desai MM, Ciarleglio MM, Gallagher C, Altice FL. Retention in HIV care
     during the 3 years following release from incarceration: A cohort study. PLoS Medicine 2018,
     15:e1002667.
 24. Azbel L, Wegman MP, Polonsky M, Bachireddy C, Meyer J, Shumskaya N, Kurmanalieva A, Dvoryak
     S, Altice FL. Drug injection within prison in Kyrgyzstan: elevated HIV risk and implications for scaling
     up opioid agonist treatments. International Journal Of Prisoner Health 2018, 14:175-187.
 25. Peasant C, Montanaro EA, Kershaw TS, Parra GR, Weiss NH, Meyer JP, Murphy JG, Ritchwood TD,
     Sullivan TP. An event-level examination of successful condom negotiation strategies among young
     women. Journal Of Health Psychology 2019, 24:898-908.
 26. Ranjit YS, Azbel L, Krishnan A, Altice FL, Meyer JP. Evaluation of HIV risk and outcomes in a
     nationally representative sample of incarcerated women in Azerbaijan, Kyrgyzstan, and Ukraine.
     AIDS Care 2019, 31:793-797.
 27. Rhodes T, Azbel L, Lancaster K, Meyer J. The becoming-methadone-body: on the onto-politics of
     health intervention translations. Sociology Of Health & Illness 2019, 41:1618-1636.
 28. Olson B, Vincent W, Meyer JP, Kershaw T, Sikkema KJ, Heckman TG, Hansen NB. Depressive
     symptoms, physical symptoms, and health-related quality of life among older adults with HIV.
     Quality Of Life Research : An International Journal Of Quality Of Life Aspects Of Treatment, Care
     And Rehabilitation 2019.


 Chapters, Books, and Reviews
 29. Azar MM, Springer SA, Meyer JP, Altice FL. A systematic review of the impact of alcohol use
     disorders on HIV treatment outcomes, adherence to antiretroviral therapy and health care
     utilization. Drug And Alcohol Dependence 2010, 112:178-93.
 30. Meyer JP, Springer SA, Altice FL. Substance abuse, violence, and HIV in women: a literature review
     of the syndemic. Journal Of Women's Health (2002) 2011, 20:991-1006.
 31. Meyer JP, Chen NE, Springer SA. HIV Treatment in the Criminal Justice System: Critical Knowledge
     and Intervention Gaps. AIDS Research And Treatment 2011, 2011:680617.
 32. Springer SA, Spaulding AC, Meyer JP, Altice FL. Public health implications for adequate transitional
     care for HIV-infected prisoners: five essential components. Clinical Infectious Diseases : An Official
     Publication Of The Infectious Diseases Society Of America 2011, 53:469-79.


                                                     12
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                          42 04/17/20
                                               Filed 03/16/20
                                                          PageID.115
                                                              Page 22 of
                                                                      Page
                                                                         23 23 of 24
                                                                             Jaimie Meyer, MD, MS, FACP


 33. Chen NE, Meyer JP, Springer SA. Advances in the prevention of heterosexual transmission of
     HIV/AIDS among women in the United States. Infectious Disease Reports 2011, 3.
 34. Meyer J, Altice F. HIV in Injection and Other Drug Users. Somesh Gupta, Bhushan Kumar, eds.
     Sexually Transmitted Infections 2nd ed. New Delhi, India: Elsevier, 2012: 1061-80. ISBN 978-81-
     312-2809-8.
 35. Meyer JP, Althoff AL, Altice FL. Optimizing care for HIV-infected people who use drugs: evidence-
     based approaches to overcoming healthcare disparities. Clinical Infectious Diseases : An Official
     Publication Of The Infectious Diseases Society Of America 2013, 57:1309-17.
 36. Meyer J, Altice F. Chapter 47, Treatment of Addictions: Transition to the Community. Robert L.
     Trestman, Kenneth L. Appelbaum, Jeffrey L. Metzner, eds. Oxford Textbook of Correctional
     Psychiatry (Winner of the 2016 Guttmacher Award). Oxford University Press 2015. ISBN
     9780199360574.
 37. Meyer JP, Moghimi Y, Marcus R, Lim JK, Litwin AH, Altice FL. Evidence-based interventions to
     enhance assessment, treatment, and adherence in the chronic Hepatitis C care continuum. The
     International Journal On Drug Policy 2015, 26:922-35.
 38. Mohareb A, Tiberio P, Mandimika C, Muthulingam D, Meyer J. Infectious Diseases in Underserved
     Populations. Onyema Ogbuagu, Gerald Friedland, Merceditas Villanueva, Marjorie Golden, eds.
     Current Diagnosis and Treatment- Infectious Diseases. McGraw-Hill Medical 2016.
 39. Meyer JP, Womack JA, Gibson B. Beyond the Pap Smear: Gender-responsive HIV Care for Women.
     The Yale Journal Of Biology And Medicine 2016, 89:193-203.
 40. Meyer JP, Muthulingam D, El-Bassel N, Altice FL. Leveraging the U.S. Criminal Justice System to
     Access Women for HIV Interventions. AIDS And Behavior 2017, 21:3527-3548.
 41. Shrestha R, McCoy-Redd B, Meyer J. Pre-Exposure Prophylaxis (PrEP) for People Who Inject Drugs
     (PWID). Brianna Norton, Ed. The Opioid Epidemic and Infectious Diseases. Elsevier 2019.
 42. Meyer JP, Isaacs K, El-Shahawy O, Burlew AK, Wechsberg W. Research on women with substance
     use disorders: Reviewing progress and developing a research and implementation roadmap. Drug
     And Alcohol Dependence 2019, 197:158-163.


 Peer-Reviewed Educational Materials
 43. The Fortune Society Reentry Education Project Detailing Kit. New York City Department of Health
     and Mental Hygiene. October 2014
 44. United Nations Office on Drugs and Crime. Vienna, Austria


 Invited Editorials and Commentaries
 45. Meyer JP. Capsule Commentary on Pyra et al., sexual minority status and violence among HIV
     infected and at-risk women. Journal Of General Internal Medicine 2014, 29:1164.
 46. Brinkley-Rubinstein L, Dauria E, Tolou-Shams M, Christopoulos K, Chan PA, Beckwith CG, Parker S,
     Meyer J. The Path to Implementation of HIV Pre-exposure Prophylaxis for People Involved in
     Criminal Justice Systems. Current HIV/AIDS Reports 2018, 15:93-95.
 47. Meyer JP. The Sustained Harmful Health Effects of Incarceration for Women Living with HIV.
     Journal Of Women's Health (2002) 2019, 28:1017-1018.




                                                  13
Case 2:20-cv-10949-LVP-MJH
        Case 1:20-cv-01803-AKH
                             ECFDocument
                                 No. 1-3 filed
                                          42 04/17/20
                                               Filed 03/16/20
                                                          PageID.116
                                                              Page 23 of
                                                                      Page
                                                                         23 24 of 24
                                                                            Jaimie Meyer, MD, MS, FACP


 Case Reports, Technical Notes, Letters
 48. Paul J. Bullous pemphigoid in a patient with psoriasis and possible drug reaction: a case report.
     Connecticut Medicine 2004, 68:611-5.
 49. How J, Azar MM, Meyer JP. Are Nectarines to Blame? A Case Report and Literature Review of
     Spontaneous Bacterial Peritonitis Due to Listeria monocytogenes. Connecticut Medicine 2015,
     79:31-6.
 50. Vazquez Guillamet LJ, Malinis MF, Meyer JP. Emerging role of Actinomyces meyeri in brain
     abscesses: A case report and literature review. IDCases 2017, 10:26-29.
 51. Harada K, Heaton H, Chen J, Vazquez M, Meyer J. Zoster vaccine-associated primary varicella
     infection in an immunocompetent host. BMJ Case Reports 2017, 2017.
 52. Bernardo R, Streiter S, Tiberio P, Rodwin BA, Mohareb A, Ogbuagu O, Emu B, Meyer JP. Answer to
     December 2017 Photo Quiz. Journal Of Clinical Microbiology 2017, 55:3568.
 53. Bernardo R, Streiter S, Tiberio P, Rodwin BA, Mohareb A, Ogbuagu O, Emu B, Meyer JP. Photo Quiz:
     Peripheral Blood Smear in a Ugandan Refugee. Journal Of Clinical Microbiology 2017, 55:3313-
     3314.


 Scholarship In Press
 54. Hoff E, Adams Z, Dasgupta A, Goddard D, Sheth S, Meyer J. Reproductive Health Justice and
     Autonomy: A systematic review of pregnancy planning intentions, needs, and interventions among
     women involved in US criminal justice systems. J Women’s Health




                                                  14
